Citation Nr: 0528097	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-25 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.

2.  Entitlement to service connection for a psychiatric 
disability, other than post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from September 1971 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  In an unappealed rating decision dated in June 1995, 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) was denied.  

2.  In unappealed rating decisions dated in March 1996 and 
February 1997, the veteran's applications to reopen his claim 
of entitlement to service connection for PTSD were denied on 
the basis that no new and material evidence was submitted.

3.  Additional evidence submitted since the February 1997 
unappealed rating decision includes the veteran's account of 
being struck in the mouth by a rotating tank gun in service, 
and Social Security Administration records dated from 1992 to 
1997 and VA medical treatment reports dated from 1996 to 2003 
showing treatment for impairment due to multiple psychiatric 
diagnoses, including PTSD.

4.  The additional evidence submitted subsequent to February 
1997 is cumulative and redundant, does not bear directly and 
substantially upon the specific matters under consideration, 
and by itself or in connection with evidence previously 
assembled, does not raise a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for PTSD.

5.  The currently diagnosed psychiatric disabilities are not 
shown to be related to active military duty.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2004).

2.  A chronic psychiatric disability was not incurred, nor 
can it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

Prior to the initial adjudication of the issues on appeal, 
the RO provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in March 2003.  
The veteran was provided with an explanation of how VA would 
assist him in obtaining necessary information and evidence as 
this pertains to his compensation claim for a psychiatric 
disability and his claim to reopen the issue of entitlement 
to service connection for PTSD.  The veteran has been made 
aware of the information and evidence necessary to 
substantiate his claims and has been provided opportunities 
to submit such evidence.  

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  The veteran's service medical records, service 
personnel records, Social Security Administration (SSA) 
records dated from 1992 to 1997, and VA medical records dated 
from 1992 to 2003 have been obtained and associated with his 
claims file.  Additionally, the veteran was provided with a 
VA psychiatric examination in April 2003, in which a medical 
nexus opinion addressing the service connection issues on 
appeal was obtained.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Although the veteran has challenged the nexus 
opinion obtained, asserting that it is too ambiguous, the 
Board finds that the opinion is sufficiently clear and 
conclusive for purposes of adjudicating the issue on appeal.  
Finally, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

(a.)  Whether New And Material Evidence Was Submitted To 
Reopen A Previously Denied Claim Of Entitlement To Service 
Connection For Post-Traumatic Stress Disorder.

The RO denied the veteran's original claim of entitlement to 
service connection for PTSD by a rating decision dated in 
June 1995.  Evidence associated with the file at the time 
included the veteran's service personnel and medical records 
showing that he served as a tank crewman in Western Europe 
during active duty, was not a veteran of combat, and did not 
serve in Vietnam.  His medical records show that he was 
psychiatrically normal on pre-enlistment examination in 
September 1971 and denied having any history of psychiatric 
problems.  Within his first month of service, in October 
1971, he was referred to the mental hygiene clinic for 
counseling for situational depression, manifested by crying 
spells and insomnia, in which he expressed his doubts of 
whether he would ever adjust to military life.  In April 
1972, the veteran was counseled for family situational 
problems but declined referral to the mental hygiene clinic.  
He was approved for a hardship discharge related to family 
issues.  Separation examination in June 1972 shows that he 
was psychiatrically normal.  He was separated from service in 
July 1972.

In January 1995, the veteran filed his original claim for 
service connection for PTSD for Vietnam-related stressors 
that he did not specify.  The RO reviewed the aforementioned 
service-related evidence and post-service VA medical records 
dated from 1992 to 1995, showing diagnoses of adjustment 
disorder with depressed mood, a diagnosis of PTSD from a 
December 1992 psychiatric examination that was associated 
with being the victim of a physical assault while 
incarcerated in prison in 1990, and the report of a VA 
psychiatric examination dated in March 1995, in which the 
veteran was diagnosed with PTSD after reporting unspecified 
stressors relating to his involvement in the Vietnam War and 
of vague references to tank "guns going off" in service.  
The RO denied the claim of entitlement to service connection 
for PTSD in a June 1995 rating decision.  The veteran was 
notified of this determination and his appellate rights in 
correspondence dated in June 1995, but he did not file a 
timely appeal and the denial became final.

Subsequent to this decision, the veteran filed claims to 
reopen the issue of entitlement to service connection for 
PTSD.  He claimed that his in-service stressors were being 
struck in the mouth by a rotating tank cannon and of feeling 
guilty over not having served in Vietnam with his friends who 
were sent to Southeast Asia and died overseas.  Evidence 
submitted pursuant to these applications included VA medical 
records dated 1995 to 1996, which show diagnoses of chronic 
paranoid schizophrenia; major depression, with psychotic 
features; and alcohol and polysubstance abuse.  The RO 
considered the aforementioned evidence and determined that 
they were not new and material and denied the claims to 
reopen the issue of entitlement to service connection for 
PTSD in rating decisions dated in March 1996 and February 
1997.

The present appeal stems from the veteran's claim to reopen 
the issue of entitlement to service connection for PTSD that 
was received by VA in March 2003.  Evidence received by VA in 
relation to this application includes the report of an SSA 
decision dated in October 1997, in which an SSA 
administrative law judge reviewed SSA and VA medical records 
dated from 1992 to 1997 and determined that the veteran was 
disabled by schizophrenia and entitled to payments of SSA 
disability benefits.

The evidence submitted to reopen the PTSD claim also includes 
VA psychiatric counseling records dated 2002 to 2003 showing 
treatment of the veteran for chronic paranoid schizophrenia 
and cocaine and alcohol dependence.  

Pursuant to the veteran's claim to reopen the issue of 
entitlement to service connection for PTSD, he was provided 
with a VA psychiatric examination in April 2003.  The report 
of this examination shows, with respect to the issue of PTSD, 
that the veteran endorsed having PTSD symptoms that he 
associated with an incident in service in which he was struck 
in the face by the rotating main gun of a tank.  The 
examining psychiatrist noted that the veteran was a poor 
medical historian.  He had a long history of psychiatric 
illness, with psychotic features, that was complicated by 
alcohol and substance abuse problems.  The veteran's answers 
to the examiner's questions were described as inappropriate 
and bizarre, with looseness of association, and were 
attributed to schizophrenia.  The diagnoses included PTSD, 
paranoid schizophrenia, and a history of polydrug abuse and 
dependence and alcoholism.

In written correspondence from the veteran, dated in March 
2004, he stated "I have PTSD from when I was hit in the face 
by a tank barrel."

As previously stated, the RO denied the veteran's claim of 
entitlement to service connection for PTSD in February 1997, 
on the basis that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  The veteran was notified of this 
decision but did not appeal.  Accordingly, that decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  

The regulatory changes of the new and material evidence 
requirement, found at 38 C.F.R. § 3.156(a) in the VA 
regulations implementing the VCAA, apply only to a claim to 
reopen a finally decided claim that was received on or after 
August 29, 2001.  38 C.F.R. § 3.159(c).  As the veteran in 
this case filed his claim to reopen the issue of entitlement 
to service connection for asthma in March 2003, after the 
effective date for regulatory change of the new and material 
evidence requirement, the changes to the definition of new 
and material evidence will be applied here.

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The evidence received since the RO's final denial of the PTSD 
claim in February 1997, is not "new and material" as it is 
cumulative and redundant of the evidence previously 
considered by VA.  The veteran's diagnosis of PTSD related to 
vague stressors of being hit in the face by a rotating tank 
gun and being in the presence of tank guns being fired has 
already been considered in the prior final rating decisions 
and the denial of his PTSD claim was confirmed.  In his 
current claim to reopen the issue of entitlement to service 
connection for PTSD, the veteran has submitted evidence that 
merely reiterates the same factual assertion that he has PTSD 
due to these stressors.  This does not present a new and 
previously unconsidered basis that raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156.  Accordingly, the Board concludes that new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for PTSD.  

(b.)  Entitlement To Service Connection For A Chronic 
Psychiatric Disability Other Than PTSD.

The veteran's service medical records show that he was deemed 
to have been psychiatrically normal on pre-enlistment 
examination in September 1971.  He denied having any history 
of psychiatric problems at that time.  In late October 1971, 
after one month of service, he was counseled for situational 
depression, manifested by crying spells and insomnia, and was 
noted at the time to express personal doubts regarding his 
ability to adjust to military life.  No other psychiatric 
counseling is shown in the record for the remainder of his 
period of active duty.  In April 1972 he was counseled for 
family situational problems but declined referral to for a 
psychiatric consultation.  He was approved for a hardship 
discharge related to family issues.  Separation examination 
in June 1972 shows that he was psychiatrically normal.  He 
was separated from service in July 1972.

Post-service medical records show that in September 1992 the 
veteran was admitted to a VA hospital for psychiatric 
treatment after complaints of auditory hallucinations.  He 
was diagnosed with adjustment disorder, with depressed mood.  
Thereafter, VA and SSA medical records covering the period 
from 1992 to 2003 show ongoing psychiatric treatment for 
diagnoses, other than PTSD, of chronic paranoid 
schizophrenia; major depression, with psychotic features; and 
alcohol and polysubstance abuse.

The report of an April 2003 VA psychiatric examination shows 
that in addition to PTSD, paranoid schizophrenia, and a 
history of polydrug abuse and dependence and alcoholism was 
diagnosed.  The veteran was noted to be a poor historian who 
had an extensive history of psychiatric illness, with 
psychotic features, that was further complicated by his 
longstanding alcohol and substance abuse problems.  It was 
further reported that he answered the examiner's questions in 
an inappropriate and bizarre manner, that was indicative of 
schizophrenia with looseness of association.  The examining 
psychiatrist reviewed the veteran's psychiatric history 
contained within his claims file and opined that

[a]t this time I would have to say that 
if in fact has had a nervous condition 
for several years while in the service 
that likely he was having the prodomal 
schizophrenia that he does appear to 
present with at this time. . . .  Now, as 
to whether or not his schizophrenia is a 
result of his military experience, it 
would be difficult to say.  I do not 
think that we can actually draw that.  He 
may have been in the beginning in that 
stages, and it was not fully declared at 
that time.  I would have to say that it 
appears to have declared itself actually 
as a diagnosis much later after his 
military service.  I think it would be 
hard for someone to actually be 
functioning in the military from [1971 to 
1972] with paranoid schizophrenia, and I 
think it would have declared itself more 
specifically prior to what I have been 
able to discover in 1994 as an actual 
diagnosis.  

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. § 1110.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Moreover, in 
the case of psychosis, service connection may be granted if 
such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge from active 
duty when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the present case, the medical evidence indicates that the 
veteran's diagnosis of situational depression in service was 
for an acute and transitory condition that resolved without 
any chronic residuals.  His service medical records do not 
show any psychiatric diagnosis or other abnormalities at the 
time of his separation from active duty in July 1972.  
Thereafter, the earliest clinical documentation of any 
psychiatric disorder is in 1992, approximately 20 years after 
service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  The evidence does not indicate that he had 
onset of a psychotic disorder within one year after his 
discharge from service.  The opinion presented by the VA 
psychiatrist who conducted an examination of the veteran in 
April 2003 indicates that his present diagnosis of chronic 
paranoid schizophrenia manifested itself many years after his 
period of active duty and not the result of his military 
service.  

In view of the foregoing discussion, the Board concludes that 
service connection for a psychiatric disability, other than 
PTSD, is not warranted.  Because the evidence in this case is 
not approximately balanced with regard to the merits of this 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for PTSD is denied.

Service connection for a chronic psychiatric disability, 
other than PTSD, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


